DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on Cheng et al. 20080233691 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11, 21, 23-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Iwata et al. 20040232477 in view of Cheng et al. 20080233691.
.


    PNG
    media_image1.png
    504
    876
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4(a) of Iwata discloses a semiconductor device, comprising: 
a substrate 1; 
source and drain regions 13/13 formed in the substrate; 
a gate dielectric 2 formed on the substrate and between the source and drain regions; 
a gate structure 3 formed on the gate dielectric, wherein the gate structure has a substantially planar top surface; and
a multi-spacer structure comprising first and second multi-spacers respectively formed on a pair of opposing sidewalls of the gate structure, wherein each of the first and second multi-spacers comprises:
a first spacer 32a (par [0078] - anti-dissipation insulator in the memory functional unit is made of a silicon oxide film and par [0130] - anti-dissipation insulator 32 is divided into a first insulator 32a and a second insulator 32b) in direct contact with a sidewall of the pair of opposing sidewalls of the gate structure and in direct contact with a top surface of one of the source and drain regions; 

a third spacer 32b in direct contact with a sidewall of the second spacer 31 and in direct contact with a horizontal surface of the first spacer 32a, wherein: 
the third spacer  32b is separated from the source and drain regions 13/13 by the first spacer 32a; and 
the third spacer comprises at least a pair of substantially planar horizontal surfaces (as labeled by examiner above).  
Iwata does not disclose wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other.

    PNG
    media_image2.png
    276
    569
    media_image2.png
    Greyscale


However, fig. 5 of Cheng discloses a method of fabricating asymmetrical spacers and asymmetrical MOSFETs wherein total thicknesses of the first and second spacers are different and 
In view of such teaching, it would have been obvious to form a device of Iwata wherein total thicknesses of the first and second multi-spacers are different and within about some % of each other such as taught by Cheng in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
Iwata and Cheng do not disclose wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other.
However, Cheng device teaches a different in thickness as claimed but is silence as to what thickness % different.
Therefore, the prior art of Cheng provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
 Therefore, while the structure of Iwata and Cheng do not quantitatively state a % value, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a device of Iwata and wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other in order to suppress short channel effects in metal-oxide-silicon field effect transistors as per the applicant specification and design needs.





Regarding claim 3, Iwata discloses wherein the first spacer comprises silicon oxide (par [0078] - anti-dissipation insulator in the memory functional unit is made of a silicon oxide film and par [0130] - anti-dissipation insulator 32 is divided into a first insulator 32a and a second insulator 32b).  

Regarding claim 4, Iwata discloses wherein the second spacer comprises silicon nitride (par [0125] - a charge retaining portion 31 and par [0078] - charge retaining portion in the memory functional unit is made of a silicon nitride film).






    PNG
    media_image3.png
    564
    869
    media_image3.png
    Greyscale


Regarding claim 26, fig. 4(a) as labeled by examiner above discloses wherein the third spacer comprises: a first portion extending in a horizontal direction and comprising a substantially uniform thickness; and a second portion extending in a vertical direction and comprising a substantially uniform width.  


    PNG
    media_image4.png
    275
    491
    media_image4.png
    Greyscale


Regarding claim 11, fig. 4(d) of Iwata discloses a memory device, comprising: 
a substrate 1; 
a source region 13 and drain region 13 (see fig. 4(a)) formed in the substrate, wherein each of the source region and drain comprises a top surface; 
a gate dielectric 2 formed on the substrate; 
a gate structure 3 formed on the gate dielectric, wherein the gate structure comprises a pair of opposing sidewalls; 
a multi-spacer structure comprising first and second multi-spacers respectively formed on the pair of opposing sidewalls of the gate structure, and wherein each of the first and second multi-spacers comprises:
a first spacer (43 and 42 combination – par [0229]/[0233] –  thermal oxide spacer) comprising a first L-shaped structure, wherein the first spacer is in direct contact with a sidewall of the pair of opposing sidewalls of the gate structure and in direct contact with the top surface of the source region or drain region (portion 42 of first spacer is direct contact); 

a third spacer 31 in direct contact with the first and second spacers, wherein the third spacer comprises: 
a second L-shaped structure, wherein a vertical portion of the second L-shaped structure comprises a pair of substantially planar sidewalls; and 
an other dielectric material (par [0125] - a charge retaining portion 31 and par [0078] - charge retaining portion in the memory functional unit is made of a silicon nitride film) that is different from the dielectric material (as it is different processing step and different to a degree – par [0228] – the insulator at the part lying in touch with the gate electrode 3 is the deposited insulator 41 based on CVD and has a different function than that of 31); and 
a fourth spacer 32 formed on the third spacer 31.  

Iwata does not disclose wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other.


    PNG
    media_image2.png
    276
    569
    media_image2.png
    Greyscale


However, fig. 5 of Cheng discloses a method of fabricating asymmetrical spacers and asymmetrical MOSFETs wherein total thicknesses of the first and second spacers are different and within about some % of each other in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
In view of such teaching, it would have been obvious to form a device of Iwata wherein total thicknesses of the first and second multi-spacers are different and within about some % of each other such as taught by Cheng in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
Iwata and Cheng do not disclose wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other.
However, Cheng device teaches a different in thickness as claimed but is silence as to what thickness % different.
Therefore, the prior art of Cheng provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a device of Iwata and wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other in order to suppress short channel effects in metal-oxide-silicon field effect transistors as per the applicant specification and design needs.

Regarding claim 27, fig. 4(d) of Iwata discloses wherein a horizontal portion of the third spacer 31 comprises a substantially uniform thickness.

Regarding claim 28, fig. 4(d) of Iwata discloes wherein top surfaces of the first, second, third, and fourth spacers form a continuous curved surface.

Regarding claim 29, Iwata and Cheng discloses claim 11, but do not discloses wherein the first L-shaped structure is a single continuous structure (43 is as claimed) without an internal interface.


    PNG
    media_image4.png
    275
    491
    media_image4.png
    Greyscale


Regarding claim 21, fig. 4(d) of Iwata discloses a memory device, comprising: 
a substrate 1;  
a source region 13 and drain region formed in the substrate, wherein each of the source region and drain region comprises a top surface;
a gate dielectric 2 formed on the substrate; 
a gate structure 3 formed on the gate dielectric, wherein the gate structure comprises a pair of opposing sidewalls; 
a multi-spacer structure comprising first and second multi-spacers respectively formed on the pair of opposing sidewalls of the gate structure, and wherein each of the first and second multi-spacers comprises:
a first spacer (combination of 43 and 42) comprising: 
a first portion  43 in direct contact with a sidewall of the pair of opposing sidewalls of the gate structure (see fig. 4(a)); and 
a second portion 42 in direct contact with the top surface of the source region or the drain region; 

a third spacer 31 comprising: 
a first portion (horizontal portion of 31) comprising a substantially uniform thickness, wherein the first portion extends in a horizontal direction and is separated from the source region or the drain region by in the second portion 42 of the first spacer; and   
a second portion (vertical portion of 31) comprising a substantially uniform width, wherein the second portion  extends in a vertical direction and is in direct contact with a sidewall of the second spacer 41; and 
a fourth spacer 32b formed in direct contact with the first and second portions of the third spacer 31.  
Iwata does not disclose wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other.


    PNG
    media_image2.png
    276
    569
    media_image2.png
    Greyscale


However, fig. 5 of Cheng discloses a method of fabricating asymmetrical spacers and asymmetrical MOSFETs wherein total thicknesses of the first and second spacers are different and 
In view of such teaching, it would have been obvious to form a device of Iwata wherein total thicknesses of the first and second multi-spacers are different and within about some % of each other such as taught by Cheng in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
Iwata and Cheng do not disclose wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other.
However, Cheng device teaches a different in thickness as claimed but is silence as to what thickness % different.
Therefore, the prior art of Cheng provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to suppress short channel effects in metal-oxide-silicon field effect transistors.
 Therefore, while the structure of Iwata and Cheng do not quantitatively state a % value, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a device of Iwata and wherein total thicknesses of the first and second multi-spacers are different and within about 5-10% of each other in order to suppress short channel effects in metal-oxide-silicon field effect transistors as per the applicant specification and design needs.



Iwata does not explicitly discloses wherein a ratio of the second height to the first height is greater than 0.95 and less 1.
Note that thickness is gate has natural random variation in thickness, and has thickness uniform specification. 
Therefore, it would have been obvious to form a device of Iwata wherein a ratio of the second height to the first height is greater than 0.95 and less 1 in order to form a very planar as possible top surface as apparently shown in fig. 4(a) of Iwata in order to provide uniform threshold voltage across the gate length within specification. 
Note the prior art of Iwata provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to facilitate variation in fabrication process.
While the structure of Iwata does not quantitatively state a ratio, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].

Regarding claim 24, Iwata discloses wherein the first spacer comprises silicon oxide (43 and 42 combination – par [0229]/[0233] –  thermal oxide spacer).

Regarding claim 6, Iwata discloses claim 1, Iwata discloses wherein the gate structure has a first height measured at a center of the gate structure and the second spacer has a second height, but Iwata does not disclose wherein a ratio of the second height to the first height is greater than 0.92 and less than 1.

Therefore, it would have been obvious to form a device of Iwata wherein a ratio of the second height to the first height is greater than 0.92 and less 1 in order to form a very planar as possible top surface as apparently shown in fig. 4(a) of Iwata in order to provide uniform threshold voltage across the gate length within specification. 
Note the prior art of Iwata provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to facilitate variation in fabrication process.
While the structure of Iwata does not quantitatively state a ratio, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].

Regarding claim 25, Iwata discloses claim 21, par [0232] of Iwata discloses the material of the insulating film, it is allowed to use an insulating film, such as oxide film or oxynitride film, which is usually employed for the sidewalls of the gate electrode 3. Iwata does not disclose wherein the second spacer comprises silicon nitride.
However, note that spacer can be silicon nitride as well as oxide film or oxynitride film.
Therefore, it would have been obvious to one of ordinary skill in the art to use silicon nitride because such material is natural follows from oxide to oxynitride to silicon nitride as a progress to get a desire dielectric constant in the art for forming spacer. Note that although Iwata do not state the exact material of silicon nitride as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have  In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 31, Iwata discloses wherein the first spacer is a single continuous structure without an internal interface.

Regarding claim 32, Iwata discloses wherein top surfaces of the first, second, third, and fourth spacers form a continuous curved surface.

Regarding claim 33, Iwata does not disclose wherein the first spacer is a single continuous structure without an internal interface.
However, it would have been obvious to one having ordinary skill in the art to form a device wherein the first spacer is a single continuous structure without an internal interface since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 USPQ 164.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata and Cheng in view of Cheng et al. 20070128786 (Cheng86).
Regarding claim 9, Iwata and Cheng discloses claim 1, but does not discloses wherein the multi-spacer structure further comprises a fourth spacer formed on the third spacer, and wherein the fourth spacer comprises a dielectric constant greater than the dielectric constant of the third spacer.  

    PNG
    media_image5.png
    502
    653
    media_image5.png
    Greyscale

However, fig. 4J of Cheng86 discloses a semiconductor device comprising:
a substrate 401b; 
source and drain regions 422b formed in the substrate; 
a gate dielectric 406b formed on the substrate and between the source and drain regions; 
a gate structure 408b formed on the gate dielectric, wherein the gate structure has a substantially planar top surface; and
a multi-spacer structure comprising: 
a first spacer 412a; 
a second spacer 414b; and 
a third spacer 415b (par [0070] - The spacer material 415 may include thermal oxide (SiO.sub.2), TEOS oxide, silicon nitride (Si.sub.xN.sub.y), silicon dioxide (SiO.sub.2), polymer and/or other materials); 

Note material for the third spacer can be oxide and material for the fourth spacer can be nitride in order to meet the stress requirement in order to form a desired type of stress for a desired type of device.
In view of such teaching, it have been obvious to form a device of Iwata and Cheng further comprising wherein the multi-spacer structure further comprises a fourth spacer formed on the third spacer, and wherein the fourth spacer comprises a dielectric constant greater than the dielectric constant of the third spacer such as taught by Cheng86 in in order to form a desired type of stress for a desired type of device such as taught by Cheng. 

Regarding claim 30, Iwata discloses wherein top surfaces of the first, second, third, and fourth spacers form a continuous curved surface.
Therefore, it would have been obvious to form a device of Iwata and Cheng and Cheng86 wherein the fourth spacer comprises silicon nitride such as taught by Cheng in order to obtain a desired stress level for the device type.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata and Cheng in view of Dong et al. 20060017092.

However, par [0002] of Dong discloses a charge-retaining structure can be an ONO stack.
Therefore, it would have been obvious to form a device of Iwata and Cheng comprising wherein the third spacer comprises ONO which is a structure comprising silicon nitride and silicon oxide as claimed such as taught by Dong in order to have better charge-retaining structure.

Regarding claim 15, Iwata and Cheng discloses claim 11, and Iwata discloses wherein the fourth spacer comprises silicon oxide (par [0078] - anti-dissipation insulator in the memory functional unit is made of a silicon oxide film and par [0130] - anti-dissipation insulator 32 is divided into a first insulator 32a and a second insulator 32b) and not silicon nitride.  
However, par [0002] of Dong discloses a charge-retaining structure can be an ONO stack.
Therefore, it would have been obvious to form a device of Iwata and Cheng comprising wherein the fourth spacer comprises ONO which is a structure comprising silicon oxide and silicon nitride as claimed such as taught by Dong in order to have better charge-retaining structure.

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829